     CASE 0:19-cv-01122-WMW-LIB Document 37 Filed 02/15/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

THE STATANIC TEMPLE,                             NOTICE OF WITHDRAWAL
                                                 AS COUNSEL OF RECORD
                    Plaintiff
v.                                               Case No: 19-CV-01122-WMW-LIB

CITY OF BELLE PLAINE, MN., et al.,
                    Defendants.                                                          .

      Pursuant to Rule 83.7(a) of the Local Rules of the United States District Court for

the District of Minnesota, the undersigned attorney hereby gives notice to the Court and

all counsel of record that Bruce Fein, Esquire of the law firm of Fein & DelValle, PLLC,

currently listed as counsel of record for Plaintiff The Satanic Temple, hereby withdraws

as counsel for Plaintiff in this case for the following reason(s): Plaintiff terminated the

representation and instructed Bruce Fein, Esquire and the law firm of Fein & DelValle

PLLC that the legal services of the firm will no longer be needed.

Dated: February 15, 2020.
                                         /s/ Bruce Fein                    .
                                         Bruce Fein, admitted pro hac vice
                                         FEIN & DELVALLE PLLC
                                         300 New Jersey Avenue NW, Suite 900
                                         Washington, D.C. 20001
                                         Tele: (202) 465-8729/ Fax: (202) 347-0130
                                         Email: brucedelvalle@gmail.com
                            CERTIFICATE OF SERVICE
       I hereby certify that on February 15, 2020, I electronically filed a copy of the
foregoing Notice of Withdrawal as Counsel of Record in Case No: 19-CV001122
(WMW/LIB) by using the CM/ECF system, which will serve all registered CM/ECF users.

                                         /s/ W. Bruce DelValle
                                         W. Bruce DelValle, Esquire.

                                        Page 1 of 1
